DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In regards to claim 1, the claim does not provide indentation where new items are provided. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP 6.08.01 (m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “the elastic sheet” [line 8]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be one of “a plurality of elastic sheets” recited on line 6 of the claim. 
In regards to claim 1, the claim reads “the other end of the waterproof jacket” [lines 11-12]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be a newly recited item. 
	In regards to claims 2 and 12, the claims read “the number of the elastic sheets” [line 1 of both claims]. There is insufficient antecedent basis for “the number of…” in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be a newly recited item. 
	In regards to claim 8, the claim reads “the outside of the self-locking quick connector” [line 6]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be a newly recited item. 
	In regards to claim 8, the claim reads “the axis of the insertion tube” [line 22]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be a newly recited item. 
	In regards to claim 9, the claim reads “the inner wall of the inner sheath” [line 2]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be a newly recited item. 
	In regards to claim 9, the claim reads “the outer surface of the self-locking quick connector” [line 3]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be the same as “the outside of the self-locking quick connector” of line 6 of claim 8. 
	In regards to claim 10, the claim reads “the outside of the self-locking quick connector” [lines 7-8]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be a newly recited item.  
	In regards to claim 11, the claim reads “the inner wall of the inner sheath” [line 2]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be a newly recited item. 
	In regards to claim 11, the claim reads “the outer surface of the self-locking quick connector” [line 3]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be the same as “the outside of the self-locking quick connector” of lines 7-8 of claim 10. 
Allowable Subject Matter
	Claims 1-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, and objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a protective sheath, comprising:
an inner sheath and outer sheath sleeved together, 
wherein the outer sheath is cylindrical, and the inner sheath comprises a straight cylindrical portion at a proximal end side of the inner sheath, and comprises a bell mouth at a distal end side of the inner sheath, 
the bell mouth has a side wall provided with a plurality of grooves, the grooves extending from the bell mouth to the cylindrical portion; and
a plurality of elastic sheets at the distal end of the inner sheath, a connection portion being on an inner wall of at least one of the elastic sheets, 
a hollow cavity between the inner and outer sheaths, a compressed waterproof jacket stored therein, wherein the jacket has a tubular structure, one end of the jacket fixedly sheathed over the inner sheath, an opposite end of the jacket configured to be pulled out from a proximal end of the protective sheath such that it is pulled out from the hollow cavity. 
Yabe et al. (USPN 5,562,602) teaches a protective sheath having a waterproof jacket having a tubular structure, both ends of the jacket fixedly attached to separate mouths with connection portions. 
Yabe et al. (USPN 5,733,243) teaches a protective sheath having a waterproof jacket having a tubular structure, one end of the jacket fixedly attached to a resin mouth with a connection portion. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yabe et al. (USPN 5,562,602) 
Yabe et al. (USPN 5,733,243)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795